Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This communication is responsive to Amendment filed on 06/16/2022.
Claims 1-20 are pending in this application.  Claims 1, 8, 15 are independent claims. This Office Action is made Final.


Examiner Notes
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 7-11, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US Patent 9787822 B1).
Re-claim 1,
Holland teaches a method, comprising:
receiving, by a user device, a text message (Figs. 1, 3, col. 3 lines [13-21]. Holland describes the device 120 receiving message 150 or 140);
identifying, by the user device, a keyword in the text message that relates to an event (Figs. 1, 3, col. 3 lines [26-30], col. 7 lines [21-24]. Holland describes the content of the text message is analyzed to identify a keyword indicating the reminder opportunity to display the reminder selectable icon 145);
generating, by the user device and based on identifying the keyword, a first user interface that includes an option to set a reminder and an additional option to send a second reminder to a second user device (Figs. 3, 4, 5, 7, col. 10 lines [27-36, 57-67]. Holland describes a reminder user interface (i.e. Option selection 760, 560, 570, etc.) is generated and provided at block 320 to show optional menu including a Reminder (i.e. for associating a reminder with the selected text message) and either a Custom, Resend or Email option to associate other applications or functionalities to render the reminder at the scheduled time including Resend or Email option that indicating the concept of sending a second reminder to a second user device or destination contact);
displaying, by the user device, the first user interface (Figs. 3, 4, 5, 7. col. 10 lines [27-36, 57-67]. Holland describes the reminder user interface Option selection menu (i.e. 760, 560, 570, etc.) is displayed);
receiving, by the user device, a first selection of the option from the first user interface (Figs. 3, 4, col. 10 lines [23-27]. Holland describes user selecting the Reminder option from the Option menu);
populating, automatically by the user device, the reminder with text from the text message based on the first selection (Figs. 3, 4, col. 3 lines [48-57], col. 7 lines [49-53], col. 8 lines [35-38], col. 10 lines [23-27]. Holland describes a reminder is created associating with the message content text (i.e. eggs)); and
causing, by the user device, an action to be performed based on the reminder (Figs. 1, 3, 8, col. 7 lines [53-56], col. 8 lines [42-54]. Holland describes the reminder is associated with the text message and activated at a scheduled time shown in block 350 and 360).

Re-claim 2,
in addition to what Holland teaches in claim 1, Holland also teaches the method, wherein causing the action to be performed comprises one of:
populating a calendar that includes information relating to the text message; causing the reminder, relating to the text message, to be set in a reminder application on the user device; or causing a second text message to be transmitted to the user device at a future time with information relating to the text message (Figs. 1, 3, 8, col. 8 lines [64-65]. Holland describes the reminder 855 relating to the text message 150 is rendered at the scheduled time shown in block 370).

Re-claim 3,
in addition to what Holland teaches in claim 1, Holland also teaches the method, 
further comprising: generating, when the event occurs, a second user interface that includes the reminder; and displaying the second user interface (Figs. 1, 3, 8, col. 8 lines [64-67]. Holland describes the reminders user interface including the reminder 855 is rendered at the scheduled time shown in block 370 and in Fig. 8).

Re-claim 4,
in addition to what Holland teaches in claim 1, Holland also teaches the method, further comprising:
receiving another text message (Fig. 4, col. 9 lines [36-39]. Holland describes the message 440 is received);
detecting a second selection of the other text message for a threshold period of time (Fig. 4, col. 3 lines [30-33], col. 9 lines [45-49]. Holland describes the user can press to select the message 440);
generating a second user interface that includes message options, based on detecting the second selection of the other text message for the threshold period of time; displaying the second user interface (Fig. 4, col. 3 lines [30-33], col. 9 lines [48-51]. Holland describes when user press to select the message 440, the Option selection 460 is displayed);
receiving a third selection of a set reminder option from the message options of the second user interface (Fig. 4, col. 10 lines [23-30]. Holland describes the Reminder option can be selected from the Option Selection 460);
 populating, automatically, another reminder with text of the other text message based on the third selection; storing the other reminder; displaying the other text message after storing the other reminder (Figs. 1, 3, 4, col. 3 lines [48-57], col. 7 lines [49-56], col. 8 lines [35-38]. Holland describes a reminder is created with the message content text of the selected message, then the reminder is stored shown in block 340 and 350 and the selected message 440 is still displayed after setting the reminder);
generating, when the event occurs, a third user interface that includes the other reminder; and displaying the third user interface (Figs. 1, 3, 8, col. 8 lines [64-67]. Holland describes the reminders user interface including the reminder 855 is rendered at the scheduled time shown in block 370 and in Fig. 8).

Re-claim 5,
in addition to what Holland teaches in claim 1, Holland also teaches the method, further comprising:
generating, by the user device based on the first selection, a second user interface; displaying, by the user device, the second user interface (Figs. 3, 4, col. 3 lines [48-57], col. 7 lines [49-53], col. 8 lines [35-38], col. 10 lines [23-27]. Holland describes a reminder is created associating with the message content text (i.e. eggs)); and
receiving, by the user device, a second selection of a reminder type from a plurality of different reminder types; and 19Docket No. 20200354wherein automatically populating the reminder includes populating a reminder of the reminder type (Figs. 3, 4, col. 10 lines [4-14]. Holland describes a Calendar option can be selected to set a reminder that may result in display of the appointments from the user’s calendar application).

Re-claim 7,
in addition to what Holland teaches in claim 1, Holland also teaches the method, further comprising:
generating another option to send another reminder based on the text message; generating a second user interface that includes the text message and the other option to send the other reminder; displaying the second user interface; receiving a second selection of the other option from the second user interface; populating, automatically, the other reminder with the text of the text message based on the second selection; and storing the other reminder (Fig. 5, col. 10 lines [50-67], col. 11 lines [1-4]. Holland describes the Option Selection 570 (as second user interface) is generated and displayed with an option “Resend” to send a reminder. When the option “Resend” is selected, another text message reminder is created and stored for activation at the selected time).

Re-claim 8,
claim 8 is a device claim having similar limitations in scope of claims 1, 3 and 5; therefore, it is rejected under similar rationale.

Re-claim 9,
in addition to what Holland teaches in claim 8, claim 9 is a device claim having similar limitations in scope of claims 3 and 7; therefore, it is rejected under similar rationale.

Re-claim 10,
in addition to what Holland teaches in claim 8, claim 10 is a device claim having similar limitations in scope of claim 4; therefore, it is rejected under similar rationale.

Re-claim 11,
in addition to what Holland teaches in claim 10, claim 11 is a device claim having similar limitations in scope of claims 1 and 3; therefore, it is rejected under similar rationale.

Re-claim 15,
claim 15 is a medium claim having similar limitations in scope of claims 1 and 3; therefore, it is rejected under similar rationale.

Re-claim 16,
in addition to what Holland teaches in claim 15, claim 16 is a medium claim having similar limitations in scope of claim 4; therefore, it is rejected under similar rationale.

Re-claim 18,
in addition to what Holland teaches in claim 15, claim 18 is a medium claim having similar limitations in scope of claim 9; therefore, it is rejected under similar rationale.

Re-claim 19,
in addition to what Holland teaches in claim 15, claim 19 is a medium claim having similar limitations in scope of claims 4 and 7; therefore, it is rejected under similar rationale.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of May et al. (“May”, US PG-Pub. 2007/0229517 A1).
Re-claim 6,
in addition to what Holland teaches in claim 1, Holland also teaches the method, further comprising:
generating, when the event occurs, a second user interface that includes the reminder and a delay option; displaying the second user interface (Figs. 3, 8, col. 9 lines [9-11], col. 12 lines [26-29]. Holland describes the Option Selection 860 (as second user interface) can be generated and displayed when user interact with activated reminder 850 that includes a “Snooze” option to delay the reminder);
receiving a second selection of the delay option of the second user interface (Fig. 8, col. 9 lines [9-11]. Holland describes the “Snooze” option can be selected by user);
Holland does not specifically teach:
 displaying the first user interface after receiving the second selection.
However, May teaches:
 displaying the first user interface after receiving the second selection (Fig. 4, [0016]. May describes the concept of removing the event reminder and display the previous screen (as the first user interface) when the “snooze” option 420 is selected). 
	Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the text message associated with a reminder teachings of Holland with the snooze delaying option teaching of May to indicate the process of removing the event reminder to show the previous displayed screen.

	Re-claim 17,
	in addition to what Holland teaches in claim 15, claim 17 is a medium claim having similar limitations in scope of claim 6; therefore, it is rejected under similar rationale.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of McCarthy (US PG-Pub. 2002/0024540 A1).
Re-claim 12,
Holland teaches the device in claim 8, but Holland fails to teach a device, wherein the one or more processors are further configured to:
generate a fourth user interface that includes another option to send a new reminder; display the fourth user interface; receive an identification of a recipient of the new reminder via the fourth user interface; receive text for the new reminder via the fourth user interface; receive a time associated with transmitting the new reminder via the fourth user interface; and store the new reminder.
However, McCarthy teaches:
generate a fourth user interface that includes another option to send a new reminder; display the fourth user interface (Fig. 4, [0031, 0045]. McCarthy describes a reminder user interface is generated and displayed shown from stages 4.101 to so on including option to create and send a new reminder shown in stages 4.102-4.109);
receive an identification of a recipient of the new reminder via the fourth user interface (Fig. 4, [0045]. McCarthy describes a phone number of recipient device can be entered or selected from the phone number database as a recipient’s identification shown in stages 4.112 to 4.113);
receive text for the new reminder via the fourth user interface (Fig. 4, [0033]. McCarthy describes user can enter text for the new reminder in stage 4.103);
receive a time associated with transmitting the new reminder via the fourth user interface (Fig. 4, [0035, 0036]. McCarthy describes user can enter date and time for the new reminder in stages 4.105 and 4.106); and
store the new reminder (Fig. 4, [0037]. McCarthy describes the new reminder can be stored in stage 4.107).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the text message associated with a reminder teachings of Holland with sending a new reminder to recipient teaching of McCarthy to indicate the process of setting a new reminder to send to a recipient.

Re-claim 14,
Holland teaches the device in claim 8, but Holland fails to teach a device, wherein the one or more processors are further configured to: receive a modification to the reminder; modify the reminder, based on the modification, to generate a modified reminder; and store the modified reminder.
However, McCarthy teaches:
receive a modification to the reminder; modify the reminder, based on the modification, to generate a modified reminder; and store the modified reminder (Fig. 4, [0044]. McCarthy describes the concept of editing a selected reminder by “Edit” option in stage 4.109 and from this point the selected reminder can be modified and handled as a new entry of a reminder with the present data as default shown in stages 4.103-4.107).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the text message associated with a reminder teachings of Holland with sending a new reminder to recipient teaching of McCarthy to indicate the process of modifying a new reminder conveniently provided to user.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland in view of McCarthy, and further in view of Drory et al. (“Drory”, US PG-Pub. 2009/0106365 A1).
Re-claim 13,
in addition to what Holland-McCarthy teaches in claim 12, Holland fails to teach wherein the one or more processors are further configured to: transmit, automatically when the time occurs, the new reminder to another user device associated with the recipient.
However, Drory teaches:
transmit, automatically when the time occurs, the new reminder to another user device associated with the recipient (Figs. 1, 2, [0008]. Drory describes the concept of sending a reminder to the recipient when the response due time of the reminder is expired).
Therefore, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the text message associated with a reminder teachings of Holland with sending a reminder to recipient teaching of Drory to indicate the process of sending a new reminder to the recipient when the due time expired for user convenience.

	Re-claim 20,
	in addition to what Holland teaches in claim 15, claim 20 is a medium claim having similar limitations in scope of claims 12 and 13; therefore, it is rejected under similar rationale.


Response to Arguments
 	Applicant's arguments filed on 06/16/2022 with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection of the same reference.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including McKissick et al. (US 2006/0190966 A1 - Figs. 14, 16).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/Primary Examiner, Art Unit 2145